                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-493-1-FL



UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )       ORDER
                                           )
TIMOTHY HUGH LINDSEY,                      )


      Upon motion of the United States it is hereby ORDERED, for good cause shown,

that the Response filed at the Court’s direction and docketed as D.E. 24 is hereby

SEALED;

      It is FURTHER ORDERED that the Clerk provide the United States Attorney

and the defendant with a filed copy of the same.

                 9th day of April, 2019.
      This, the ____



                                       _________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                               1
